PER CURIAM:
It is claimed that the court erred in charging, before argument, át the request of said passenger, as follows:
“6. The defendant in this case Is what is known in law as a common carrier, and was transporting the plaintiff as a passenger for hire. As such common carrier, it was the duty of the defendant to exercise the highest degree of care for the safety of the plaintiff. That is, the defendant was required to take all such care and precaution as were reasonably necessary, in view of the danger surrounding the conduct of the business in which the defendant was engaged.
“If you find that the defendant failed to exercise this degree of care, and that such failure was a proximate cause of injuries sustained by the plaintiff, plaintiff herself being in the exercise of ordinary care¡ your verdict must be for the plaintiff.”
It is urged that in said charge the court assumed that as a matter of law there was danger attending the business in which the bus company was engaged and that to so assume was error.
While the language used is somewhat indefinite, we do not think it is fairly susceptible of the interpretation claimed, and we doubt not the jurors understood from said charge that in determining what care and precaution was reasonably necessary they should take into consideration such dangers as they found were incident to the business of operating a bus line. We think that the criticism is technical and that the claimed injurious consequences are. not warranted. The charge suggests only that which is a matter of common knowledge and which the jurors would naturally and rightfully take into consideration in decid*713ing the case.
There are other matters in the charge about which complaint is made' which we will not refer to in detail; we have examined them, and while there are some slight mistakes in the charge, we find no prejudicial error in view of the facts shown by the record. v
PARDEE, PJ,- WASHBURN, J, and FUNK, J, concur.